10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:20-mj-00056-VCF Document 11 Filed 02/21/20 Page 1 of 4

 

 

——— FILED ———_ RECEIVED
NICHOLAS A. TRUTANICH ———ENTERED SERVED ON
United States Attorney COUNSEL/PARTIES OF RECORD
District of Nevada | Fey 2]
Nevada Bar #13644 A 3+ 9090

BIANCA R. PUCCI
Assistant United States Attorney CLERKUS DIS
501 Las Vegas Bivd. South, Suite 1100 TRICT COURT

Las Vegas, Nevada 89101 BY: DISTRICT OF NEVADA DEPUTY

Phone: (702) 388-5080
Bianca.Pucci@usdoj.gov

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:20-mj-56-VCF —() RHA?
“S -Stipulatiea to Continue Preliminary Hearing
AARON WADE FERGUSON,

Defendant.

 

 

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
United States Attorney, and Bianca R. Pucci, Assistant United States Attorney, counsel for the
United States of America, and Rene L. Valladares, Federal Public Defender, and Rebecca Levy,
Assistant Federal Public Defender, counsel for Aaron Wade Ferguson, that the preliminary
hearing currently scheduled February 24, 2020, be vacated and set to a date and time convenient
for this court but no earlier than thirty (30) days.

The Stipulation is entered into for the following reasons:

1. The additional time requested herein is sought to permit defendant time to review
discovery and conduct investigation in this case in order to determine whether there are any issues
that must be litigated prior to the case proceeding to preliminary hearing or otherwise.

2. The defendant is incarcerated and does not object to the continuance.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00056-VCF Document 11 Filed 02/21/20 Page 2 of 4

3. The parties agree to the continuance.

4. The additional time requested herein is not sought for purposes of delay, but merely
to allow counsel for the defendant sufficient time within which to be able to effective and complete
investigation of the discovery materials that will be provided by the government.

5. Denial of this request for continuance would waste limited judicial resources.

Additionally, denial of this request for continuance could result in a miscarriage of
justice. The additional time requested by this stipulation is excludable in computing the time
within which the preliminary hearing herein must commence pursuant to the Federal Rules of
Criminal Procedure 5.1(d), and the Speedy Trial Act, § 3161(h)(7)(A), considering the factors

under Title 18, United States Code §§ 3161(h)(7)(B)(i) and (iv).

6. This is the First Stipulation to continue the preliminary hearing filed herein.

DATED: February 20, 2020

 

 

RENE L. VALLADARES NICHOLAS A. TRUTANICH
Federal Public Defender United States Attorney
/s/ Rebecca Levy /s/ Bianca R. Pucci
By. By
REBECCA LEVY BIANCA R. PUCCI
Assistant Federal Public Defender Assistant United States Attorney

Attorney for Aaron Wade Ferguson

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:20-mj-00056-VCF Document 11 Filed 02/21/20 Page 3 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 2:20-myj-56-VCF
VS.
Order
AARON WADE FERGUSON,

Defendant.

 

 

 

FINDINGS OF FACT
Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court
finds that:
1. The additional time requested herein is sought to permit defendant time to review
discovery and conduct investigation in this case in order to determine whether there are any issues

that must be litigated prior to the case proceeding to preliminary hearing or otherwise.

2. The defendant is incarcerated and does not object to the continuance.
3. The parties agree to the continuance.
4, The additional time requested herein is not sought for purposes of delay, but merely

to allow counsel for the defendant sufficient time within which to be able to effective and complete
investigation of the discovery materials that will be provided by the government.

5. Denial of this request for continuance would waste limited judicial resources.
Additionally, denial of this request for continuance could result in a miscarriage of justice. The
additional time requested by this stipulation is excludable in computing the time within which the
preliminary hearing herein must commence pursuant to the Federal Rules of Criminal Procedure
5.1(d), and the Speedy Trial Act, § 3161(h)(7)(A), considering the factors under Title 18, United

States Code §§ 3161(h)(7)(B)() and (iv).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00056-VCF Document11 Filed 02/21/20 Page 4 of 4

6. This is the First Stipulation to continue the preliminary hearing filed herein.
CONCLUSIONS OF LAW

The ends of justice served by granting said continuance outweigh the best interest of the
public and the defendant in a speedy trial, since the failure to grant said continuance would be
likely to result in a miscarriage of justice.

The continuance sought herein is excusable under the Federal Rules of Criminal
Procedure 5.1(d), and the Speedy Trial Act, title 18, United States Code, Section § 3161
(h)(7)(A), when the considering the factors under Title 18, United States Code, §
3161(h)(7)(B)Q@), (iv).

ORDER

» Dl
IT IS THEREFORE ORDERED that the preliminary hearing is continued to Mach >

2020. ot YPN IN CoUcCHoBm BD.

DATED this 2+ ” day of 224 wa 2020.

 

 

UNITES STATES MAGISTRATE JUDGE

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 
